Citation Nr: 0832228	
Decision Date: 09/19/08    Archive Date: 09/30/08

DOCKET NO.  04-10 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder.

2.  Entitlement to service connection for an occupational 
disease, to include as due to chemical exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Katz, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to January 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) and Board remand.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.


REMAND


The veteran is seeking entitlement to service connection for 
a psychiatric disorder and an occupational disease, to 
include as due to chemical exposure.  Specifically, the 
veteran argues that he began experiencing psychiatric 
problems in service and that was exposed to chemicals in 
service when he was working as a boatswain mate on the USS 
HORNET, which he believes caused an occupational disease.

Based upon its review of the veteran's claims file, the Board 
finds that there is a further duty to assist the veteran with 
his claims herein.  A review of the veteran's claims file 
reveals additional post-service private treatment records 
that must be obtained.  In VA treatment records from June 
2002 to April 2004, the veteran stated that he sought 
treatment for his psychiatric disorder at Emerson A. North 
Hospital, at St. Francis-St. George Hospital, from F. 
Gensler, M.D., from C. Cwin, M.D. at the Hopple Street 
Clinic, and at the Talbert House.  Although the RO attempted 
to obtain treatment records from the Emerson A. North 
Hospital in September 2005, there is no response from Emerson 
A. North Hospital associated with the claims file.  The Board 
believes that further attempts to obtain these records are 
warranted.  With regard to the other identified private 
treatment records, the claims file does not reflect an 
attempt by the RO to obtain any of these records.  As part of 
VA's duty to assist the veteran in developing evidence in 
support of his claim, the RO must, with the assistance of the 
veteran, attempt to obtain these records.  

In addition, none of the veteran's VA treatment records prior 
to June 2002 have been associated with his claims file.  
Specifically, at an April 2005 hearing before the RO, the 
veteran testified that he first sought treatment for an 
occupational disease in the 1970's at a VA hospital.  
Accordingly, the RO must obtain all of the veteran's VA 
treatment records prior to June 2002.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2007).

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the veteran and 
afford him the opportunity to identify the 
source of any medical records that pertain 
to his psychiatric disorder and 
occupational disease.  Subsequently, the 
RO must make arrangements to obtain all 
records of treatment or examination from 
all sources listed by the veteran, to 
include records from Emerson A. North 
Hospital, F. Gensler, M.D., St. Francis-
St. George Hospital, C. Cwin, M.D., and 
Talbert House.  All information obtained 
must be made part of the file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
The veteran and his representative must be 
informed as to the result of these 
efforts.  The veteran must then be given 
an opportunity to respond.

2.  The RO must obtain all VA treatment 
records prior to June 2002, to 
specifically include all treatment records 
from the 1970's.  These records must be 
associated with the claims file.  If no 
such records can be obtained, 
documentation of that fact must be 
included in the claims file.  All actions 
to obtain the records and the results of 
those actions must be documented fully by 
the RO.

3.  The RO must provide the veteran with 
the opportunity to submit evidence that he 
was exposed to chemicals in service.  In 
addition, the RO must advise the veteran 
that he can submit alternate evidence to 
support his contention that service 
connection for a psychiatric disorder and 
an occupational disease is warranted.  
This evidence may take the following 
forms; however, the veteran may submit any 
other evidence he finds appropriate: 
statements from service medical personnel, 
"buddy" certificates or affidavits; 
employment physical examinations, medical 
evidence from hospitals, clinics and 
private physicians by which or by whom the 
veteran may have been treated; letters 
written during service; photographs taken 
during service; pharmacy prescription 
records and insurance examinations.

4.  The RO must then review and re-
adjudicate the veteran's claims for 
entitlement to service connection for a 
psychiatric disorder and entitlement to 
service connection for an occupational 
disease, to include as due to chemical 
exposure.  If any issue on appeal remains 
denied, the RO must provide the veteran 
and his representative with a supplemental 
statement of the case and an appropriate 
period of time must be allowed for 
response.  Thereafter, the case must be 
returned to the Board for appellate 
review.

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




